[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

CONFIDENTIAL                    

Exhibit 10.40

AMENDMENT NO: 1

TO THE CONTRACT MANUFACTURING AGREEMENT

 

This Amendment No: 1 to the Contract Manufacturing Agreement (“Amendment 1”) is
made effective as of September 19, 2016 (“Amendment 1 Effective Date”) by and
between

(1) Alder BioPharmaceuticals, Inc., a company incorporated in Delaware, with its
principal office at 11804 North Creek Parkway South, Bothell, WA 98011 U.S.A.
(“Alder”), and

(2) Sandoz GmbH, a company incorporated in Austria, with its office at
Biochemiestrasse 10, A-6250 Kundl, Austria (“Sandoz”).

 

WHEREAS

(A) The Parties entered into a Contract Manufacturing Agreement effective as of
May 4, 2015 (the “Agreement”); and

(B) Alder has requested and Sandoz has agreed to perform certain ALD403 Process
Characterization Activities (defined below), and the parties wish to amend the
Agreement in order to expand the scope of work under the Agreement to include
such ALD403 Process Characterization Activities to be performed by Sandoz;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Alder and Sandoz agree as follows:

 

1. Amendment.  Capitalized terms used in this Amendment 1, but not otherwise
defined, have the meaning ascribed to them in the Agreement.  The parties agree
that the Agreement is amended to include, as Schedule 13, the Schedule 13 that
is attached to this Amendment 1, and the “List of Schedules” following the
signature page of the Agreement is amended accordingly.  The parties further
agree that the Agreement is amended as follows:

1.1Definitions:

The definitions set forth below are added to Clause 1 (Definitions) of the
Agreement:

“ALD403 Process Characterization Activities” mean certain activities related to
[***].

“Amendment 1” means that certain Amendment No: 1 to the Contract Manufacturing
Agreement between the parties dated effective as of September 19, 2016, which
amends this Agreement.

1.2. ALD403 Process Characterization Activities.  The title of Clause 5 of the
Agreement is amended from “Demonstration Lot Campaign (DLC)” to “Demonstration
Lot Campaign (DLC); ALD403 Process Characterization Activities”.  Clauses 5(1)
and 5(2) of the Agreement are renumbered as Clauses 5.1(1) and 5.1(2) (and
internal references within the Agreement are amended accordingly), and the
following Clauses are added to Clause 5:  

5.2(1)Sandoz hereby undertakes to perform the ALD403 Process Characterization
Activities, as described in this Section 5.2 and Schedule 13, including those
certain activities relating to [***] as described in Schedule 13.

5.2(2)At the time of signature of Amendment 1, Alder has already delivered to
Sandoz a preliminary parameter classification including justification and a
draft analytical test protocol for ALD403 Process Characterization Activities.

5.2(3) Sandoz shall provide a draft protocol for ALD403 Process Characterization
Activities which shall be reviewed and approved by Alder. After approval of the
protocol, Sandoz shall complete the ALD403 Process Characterization Activities.
Upon completion of the ALD403 Process Characterization Activities, Sandoz shall
provide a written report to Alder for Alder’s approval describing in reasonable
detail to what extent the agreed targets as set out in the ALD403 Process
Characterization Activities protocol have been reached.

 

--------------------------------------------------------------------------------

 

5.2(4) In consideration of the performance of the ALD403 Process
Characterization Activities and attainment of the deliverables specified in the
relevant protocols or as specified in Schedule 13, Alder shall pay to Sandoz
[***] as defined in Schedule 13.

5.2(5)If Alder cancels the ALD403 Process Characterization Activities, a
cancellation fee of [***] -- will be charged.

5.2(6) An invoice for the ALD403 Process Characterization Activities shall be
submitted to Alder upon delivery and approval by Alder of that certain written
report to Alder according to Clause 5.2(3).

 

3. Reference to and Effect on the Agreement.

On and after the Amendment 1 Effective Date, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Agreement as amended hereby.  No reference to this Amendment 1
need be made in any instrument or document at any time referring to the
Agreement, a reference to the Agreement in any of such instrument or document to
be deemed to be a reference to the Agreement as amended hereby.

4. Miscellaneous; Counterparts

All other terms and conditions of the Agreement remain unchanged and are in full
force and effect. In the event of any conflict between the terms of this
Amendment 1 and the terms of the Agreement, the terms of this Amendment 1 shall
control.  The Agreement (including the exhibits and schedules attached thereto
and referenced therein), as amended by this Amendment 1 (including the schedule
attached hereto and referenced herein), constitutes the full understanding of
the parties and is the final and complete expression of their agreement with
respect to the specific subject matter thereof and hereof, and supersedes any
previous or contemporaneous oral or written agreements regarding such subject
matter.  No modification or alteration of any of the terms of this Amendment
shall be of any effect unless in writing signed by both parties.  This Amendment
1 is governed by and shall be construed in accordance with the laws of the State
of New York, U.S.A., without regard to the conflict of law principles
thereof.  This Amendment 1 may be executed in any number of counterparts, each
such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.  Any such counterpart
may contain one or more signature pages.  This Amendment 1 may be executed by
facsimile signature pages.

[the remainder of this page has been intentionally left blank]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment 1 to be executed
and delivered on the date first written above.

 

 

Sandoz GmbH

Alder BioPharmaceuticals, Inc.

 

 

Date:

 

 

By:      

 

[gehbslioxk3b000001.jpg]Name:

Title:

 

 

 

 

 

 

[gehbslioxk3b000002.jpg]

 

 

 

 

 

 

List of Schedules

Schedule 13ALD403 Process Characterization Activities




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

 

SCHEDULE 13ALD403 Process Characterization Activities


[***]

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.